CHARLES A. CARROLL, Circuit Judge.
It has come to the attention of this court that the above styled appeal of R. C. Piper, from a conviction for violation of certain ordinances of the city of Coral Gables, has been filed in division D of the circuit court, presided over by the undersigned judge, and that the same has been set for hearing on June 11, 1957, at 2 P.M.; and
It further appearing to this court that it would not be appropriate for the undersigned to sit on this case because the said R. C. Piper is a friend and acquaintance of long standing of the undersigned judge.
Whereupon, it is ordered that the undersigned recuses himself in this case.
It is further ordered that this appeal will not be heard on June 11, 1957, as presently set, but the same will be continued, to be heard on such later date as shall be arranged and set by the division of the court to which it shall be reassigned.